DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4 in the reply filed on 12/2/21 is acknowledged.  The traversal is on the ground(s) that “the two independent claims in the invention are inter- dependent; one is an automated method for manipulation of a micro droplet array and the second one is an automated system for manipulation of a micro droplet array that uses the method provided in claims 1-4”.  This is not found persuasive because amending the apparatus claim 5 to recite “An automated system for manipulation of a microdroplet array 1 using the method as claimed 1” does not further limit the method of claim 1. Furthermore, the method of claim 1 does not further structurally limit the apparatus of claim 5. 
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).

	In addition to the reasons stated above and those provided for in the prior Office Action, the requirement is still deemed proper and is therefore made FINAL.
Claims 5-7 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Interpretation
It is noted that the selecting, identifying, and determining steps are directed to abstract ideas because it is not specified what is considered as selecting, identifying and determining. Furthermore, it is not specified who and/or what is required to perform each of the steps. Each of such steps can be performed mentally. Furthermore, it is noted that term “manipulation” is relatively broad and not defined as anything specific in claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It is unclear if what/which microdroplet is being referenced by the phrase, “the selected microdroplet” because the selecting step recites selecting “at least one microdroplet”, which means more than one microdroplet can be “selected” and there is no require for each of the selected at least one microdroplet to include any broad, unspecified “at least one trapped object”.
It is unclear what is the nexus of “a micro droplet” recited in the preamble, “the microdroplet” and “the droplet” recited in claims 1 and 3-4.  If they are one in the same, then consistent terminology should be employed throughout the claims. It is further unclear what is the nexus of each to the “at least one microdroplet” in the selecting step. 
Claim 1 recites the limitation "the identified object " in the determining step.  However, it is unclear which/what object is being referenced because the identifying step recites “at least 
Claim 1 recites the limitation "said manipulation of the droplet" in the performing step.  However, it is unclear which/what manipulation is being referenced because the determining step recites “at least one manipulation”, which can provide for more than one manipulation.
Claim 1 recites the limitation "the movement of the multifunctional probe" in the last line.  There is insufficient antecedent basis for this limitation in the claim. It noted that the term “manipulation” does not necessarily require movement of anything. Furthermore, it is presumed that the terms “multi-functional” and “multifunctional” are meant to be same. Furthermore, the term is broad and does not provide for any specific structure of the probe. 
As to claims 2-3, it is unclear which/what object is being referenced by the phrase “the object” because claim one recites “at least one object” and “the identified object.
Claim 3 recites the limitation "the identification of the droplet" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. No prior step requires any droplet to be identified. Furthermore, it is unclear which/what droplet or microdroplet is being referenced by the phrase “the microdroplet”. It is noted that claim 1 recites at least one microdroplet.  Furthermore, it is unclear what is considered as at least one decision making algorithm because such is not defined in the claim. Such applying can be done mentally. 
It is unclear if claim 4 is mean to refer to phrase “manipulation of a micro droplet array” recited in the preamble or mean to refer to the prior step of “performing said manipulation of the droplet…” in claim 1.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Ness et al. US 9,126,160. 
Ness provides for systems, including apparatus and methods, for performing assays. These systems may involve, among others, (A) preparing a sample, such as a clinical or environmental sample, for analysis, (B) separating (manipulating , splitting) components of the samples by partitioning them into droplets or other partitions, each containing only about one component (such as a single copy of a nucleic acid target ( DNA or RNA) or other analyte of interest) (droplets containing at least one object), (C) amplifying or otherwise reacting the components within the droplets, (D) detecting the amplified or reacted components, or characteristics thereof, and/or (E) analyzing the resulting data. (column 9, lines 24-38). Steps (B)-(D) are manipulations of the droplets. The fact that the droplets are used means that they were selected. The detecting can also be equated to identifying at least object. 
Label--an identifying and/or distinguishing marker or identifier connected to or incorporated into any entity, such as a compound, biological particle (e.g., a cell, bacteria, spore, virus, or organelle), or droplet. A label may, for example, be a dye that renders an entity 
As shown and described relative figures 14-15, the reference discloses automated systems.   system 970 is capable of transporting, reacting, and/or detecting a plurality of droplet packets in parallel. System 970 may include a serial arrangement of an emulsion array 972, a droplet transporter 974 (automated movable, multifunctional probe), a thermal cycler 976, one or more detectors 978, and one or more pumps or pressure sources/sinks, such as a syringe pump 980.
Emulsion array 972 may include emulsions 982 held in an array of droplet reservoirs 984 formed by a plate 986.  The emulsions may be formed separately from the plate and then transferred to the plate. Alternatively, the plate may be a droplet generator plate incorporating an array of droplet generators 988, which form the emulsions contained in droplet reservoirs 984. (array of droplets that can be selected). 
Droplet transporter 974 may include a line of intake conduits or needles 990 for intake of droplets in parallel from a row of droplet reservoirs 984 of plate 986. Droplet transporter 974 also may include a drive assembly 992 that drives relative movement of plate 986 and intake conduits 990 in at least two dimensions or in three dimensions. In particular, operation of the drive assembly may place the intake conduits serially into fluid communication with each row of emulsions, in a predefined or selectable order. In other examples, the droplet transporter may include a three-dimensional array of intake conduits, which may be arranged in correspondence with the rows and columns of droplet reservoirs formed by plate 986, to 
Droplet transporter 974 may load packets of droplets into the coiled tubes in parallel, and the packets may be thermally cycled in parallel, while following separate flow paths. Droplets from each coiled tube also may be detected in parallel, indicated at 1016, by detector 978 (droplets manipulated by probe; sensing and identifying). In other examples, each intake conduit 990 may be connected to a respective, distinct thermal cycler, or intake conduits 990 may feed droplets into the same coiled tube or other reaction channel.
FIG. 15 shows another example 1030 of system 850 of FIG. 10 in which droplet generation and droplet transport to a reaction site are decoupled. System 1030 may incorporate a serial arrangement of a reservoir array 1032 (array of droplets), a droplet transporter 1034 comprising an autosampler 1036 (automated movable probe), a reaction site 1038 (e.g., a thermal cycler 1040), a detector 1042, and a waste/collection reservoir 1044. Droplets may travel from array 1032 to reaction site 1038 through the action of autosampler 1036, may be detected by detector 1042 during/after reaction, and then may be collected after detection by reservoir 1044. (selecting, identifying, determining manipulation and performing manipulation of the droplets using the probe and performing further manipulation such as sensing the droplets). 
Autosampler 1036 generally includes any device or assembly of devices that provides serial intake of fluid into a conduit (e.g., an intake conduit) from an array of reservoirs. The autosampler generally is capable of picking up droplets from any reservoir or sequence of 
The autosampler may include a drive assembly 1058 that controllably drives motion of needle 1052 in three dimensions, such as along three orthogonal axes. For example, the drive assembly may permit the needle to be positioned in an x-y plane over any selected reservoir 1048, and then to be moved along a z-axis, to move the needle into contact with fluid in the selected reservoir, for droplet intake, and then out of contact with the fluid, for movement to another reservoir (or for intake of air). See H. Exemplary Systems with Decoupling of Droplet Generation and Transport beginning at column 29 for the above descriptions. See also the Definitions beginning at Column 10 for terms such as “emulsion”, “partition”, “packet”, “test”, “sample”, “analyte”, “reagent”, “Digital PCR”, “Qualitative PCR”, and “Quantitative PCR”. The reference discloses throughout that droplets containing objects can be subjected to various detection methods including PCR  as stated in the Definitions section. 
As to claim 3, the reference discloses use of various imaging systems throughout. For example, static reaction of droplets, such as batch amplification of emulsions, may be combined with flow-based detection or static detection (e.g., imaging) of the droplets. Droplets may be detected by a flow-based (serial) detector, and/or to increase the number of droplets that may be detected simultaneously by an imaging detector, among others. (column 28, lines 41-44). 
Droplets signals may be detected from one or more droplets of each emulsion, indicated at 1208. Detection may be performed while the emulsions remain disposed in the array and in a device holding the emulsions in the array (e.g., a plate). Alternatively, detection may be 
	Imaging system 1360 may include an imaging device or imager 1368 connected to a controller 1370, such as a computer. Any suitable aspects of imaging system 1360 may be used in other imaging systems of the present disclosure. Also, imaging system 1360 may incorporate any other feature(s) disclosed for other imaging systems of the present disclosure. Imager 1368 may (or may not) be a fluorescence imager. The imager may collect images of droplets disposed in wells 1366, for example, using a CCD camera or a line-scan CCD, among others. For a larger field of view, plate 1364 and/or the camera may be placed on, and/or may be otherwise 
Furthermore, it is noted that the methods disclose for the droplets may be performed by systems such as those shown in Figures 2-11. For example, Controller 712 may analyze data received from detector 710, as described for step 696. Also, controller 712 may be in communication with and/or may be programmed (algorithm) to control any suitable combination of system components, as indicated by dashed lines extending from the controller to each other system component. Controller also may contain a computer-readable medium (e.g., a storage device, such as a hard drive, CD-ROM, DVD-ROM, floppy disk, flash memory device, etc.) including instructions for performing any of the methods disclosed herein. (column 23, lines 1-54).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798